Citation Nr: 0633476	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  02-01 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for strain myositis of the 
lumboparavertebral muscles, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 




INTRODUCTION

The veteran had active service from November 1965 to November 
1967.

Initially, the Board of Veterans' Appeals (Board) notes that 
when this matter was previously before the Board in December 
2005, the claims on appeal included the issue of entitlement 
to service connection for a herniated disc with 
radiculopathy, to include as secondary to the service-
connected strain myositis of the lumboparavertebral muscles 
and that issue is no longer a subject for further appellate 
review.


REMAND

In the remand portion of the Board's December 2005 decision, 
the Board requested that the veteran be afforded a new VA 
examination to more fully determine the nature and severity 
of his service-connected strain myositis of the 
lumboparavertebral muscles.  In connection with that request, 
the Board notes that the veteran was provided with a December 
2005 letter from the RO advising him that a new examination 
was going to be scheduled with respect to his remaining claim 
for increased rating, and further advising him that if he was 
unable to keep his appointment, he was to contact the medical 
facility as soon as he received the appointment notice, and 
that if he wished to be rescheduled, the facility would do 
its best to accommodate his schedule.  

The claims file also contains a copy of a December 30, 2005 
letter that was sent from the VA Medical Center (VAMC) in San 
Juan, Puerto Rico, where the veteran's examination was to be 
scheduled, notifying him of an examination that was scheduled 
for the veteran on January 11, 2006.  No additional 
information was provided to the veteran at that time 
regarding the action he was to take in the event he was 
unable to attend the examination.  It is clear that the 
veteran received notification of the examination, since the 
claims file then reflects a notation that the veteran 
contacted the VA medical center on January 9, 2006, advising 
the facility that he was in Cuba and would be unable to keep 
his appointment for January 11, 2006.  There is no indication 
that any effort was made to accommodate the veteran with 
another examination date.

Therefore, since the December 2005 letter to the veteran 
implied that the VAMC would make some effort to accommodate 
the veteran in the event he was unable to attend his 
scheduled examination, and it is not clear from the record 
that such an effort was in fact made and/or that the veteran 
did not desire that his examination be rescheduled, the Board 
finds that this claim should once again be remanded for the 
rescheduling of the previously requested examination.

The Board would like to also take this opportunity to advise 
the veteran that since his claim is a claim for increased 
rating, in the event he does not report for the examination 
as requested, his claim would be subject to denial on that 
basis alone.  38 C.F.R. § 3.655(b) (2006).

As was explained in more detail in the Board's September 2005 
remand, the Board has determined that further examination is 
required in this matter in order to clarify the current range 
of motion of the veteran's thoracolumbar spine.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination in order to 
ascertain the nature and severity of 
his service-connected low back 
disability.  The examiner should 
perform any tests or studies deemed 
necessary for an accurate assessment.  
All signs and symptoms of his low back 
disability should be described in 
detail, including any signs and 
symptoms present that would be 
necessary for rating his service- 
connected low back disability under the 
old and new rating criteria for the 
spine.  Furthermore, in addition to 
addressing range of motion, the 
examiner is requested to specifically 
address the extent, if any, of 
functional loss due to pain, 
incoordination, weakness, pain on 
flare-ups and fatigability with use.  
See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  If feasible such findings 
should be portrayed in terms of degrees 
of additional loss of motion.  The 
claims folder and a copy of this remand 
must be made available to the examiners 
prior to the examination for review.  
Such review should be indicated on the 
examination report.

The veteran should be provided with 
notice that it is his responsibility to 
report for the examination and to 
cooperate in the development of the 
claim.  The consequence for the 
veteran's failure to report for a VA 
examination without good cause in 
connection with his claim for increased 
rating is the denial of the claim.  38 
C.F.R. § 3.655(b) (2006).  In the event 
that the veteran does not report for 
the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

2.  After pursuing any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the claim on appeal 
with consideration being given to both 
the new and old criteria for the spine.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




